DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  On line 6, change “selective” to “selectively”.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive in view of the new grounds of rejection based on a different interpretation of the previously applied reference in view of the amendment to the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahn et al DE102006002356A1 (hereinafter Zahn).
Regarding claim 1, Zahn discloses a pallet monitoring system for a pallet system (see figs. 1-3, [0029]) having a housing (9, see fig. 1, [0029]) in which a plurality of pallets, each having a pallet bed (14, 40 see fig. 2, [0029]), are carried on vertically oriented tracks (18, 40 see fig. 2, [0029]) into and out of a processing system (see figs. 2 and 3, [0027]-[0032], the pallets are shown moving into the boom 9. The boom has an opening 15 so that the pallets move out of the boom and presence or absence of the stack is detected in the opening, boom 9 is also a sheet delivery (~processing system)), the housing having an opening (15, see figs. 2 and 3, [0029]) in which the pallet beds are selectively exposed therethrough as they move into and out of the processing system (see figs. 2 and 3, [0027]-[0029], the pallets are shown moving into the boom 9. The boom has an opening so that the pallets move out of the boom), the pallet monitoring system comprising: 
a first emitter adapted to be attached at one end of the opening of the pallet system, said emitter configured to emit a first beam (sensors 30, see fig. 2, [0029]); and 
a first detector adapted to be attached at another end of the opening that opposes said first emitter, said first detector configured to receive said first beam (sensors 31, see fig. 2, [0029]); 
wherein said first beam is projected parallel to the opening of the housing (light beam sensors scans the area 15, see arrow showing direction of beam in figs. 2 and 3, see [0029]-[0031]).
Regarding claim 2 as applied to claim 1, Zahn further discloses wherein said first beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]).
Regarding claim 3 as applied to claim 1, Zhan further discloses wherein said first beam is a plurality of beams that form a plane that is parallel to the opening of the housing (light beam sensors scans the area 15, see arrow showing direction of beam in figs. 2 and 3, see [0029]-[0031]).
Regarding claim 4 as applied to claim 1, Zhan further discloses a second emitter adapted to be attached proximate to an interface of the pallet system through which the plurality of pallets move, said second emitter configured to be operatively coupled to the processing system said second emitter configured to emit a second beam (sensors 30, see fig. 2, [0029]); and a second detector configured to receive said second beam; wherein said second beam is configured to project across the interface (sensors 31, see fig. 2, [0029]).
Regarding claim 5 as applied to claim 4, Zhan further discloses wherein said second beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]). 
Regarding claim 6 as applied to claim 1, Zhan further discloses a third emitter adapted to be attached inside the housing and proximate to an interface of the pallet system configured to be operatively coupled to a processing system said third emitter configured to emit a third beam (sensors 30, 34 see fig. 2, [0029]); and a third detector configured to receive said second beam (sensors 31, see fig. 2, [0029]); 
wherein said second beam is configured to project above a first pallet when said pallet is moved into the processing system (see figs. 2 and 3, [0029]-[0032]), and 
wherein said third beam is configured to project above a second pallet when said pallet is moved into the processing system, wherein the second pallet is initially positioned beneath said first pallet (see figs. 2 and 3, [0029]-[0032]).
	Regarding claim 7 as applied to claim 6, Zhan further discloses wherein said third beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]).
	Regarding claim 8, Zahn discloses a method of monitoring a pallet system having a housing (9  see fig. 1, [0029]) in which a plurality of pallets, each having a pallet bed (14, 40 see fig. 2, [0029]), are carried on vertically oriented tracks (18, 40 see fig. 2, [0029]) into and out of a processing system (see figs. 2 and 3, [0027]-[0032], the pallets are shown moving into the boom 9. The boom has an opening 15 so that the pallets move out of the boom and presence or absence of the stack is detected in the opening, boom 9 is also a sheet delivery (~processing system)), the housing having an opening (15, see figs. 2 and 3, [0029]) in which the pallet beds are selectively exposed therethrough as they move into and out of the processing system (see figs. 2 and 3, [0027]-[0029], the pallets are shown moving into the boom 9. The boom has an opening so that the pallets move out of the boom), the method comprising:
providing a first emitter at one end of the housing (sensors 30, see fig. 2, [0029]);
providing a first detector at another end of the opening of the housing that opposes said first emitter (sensors 31, see fig. 2, [0029]);
projecting a first beam from said first emitter to said first detector that is parallel to the opening of the housing (light beam sensors scans the area 15, see arrow showing direction of beam in figs. 2 and 3, see [0029]-[0031]); and
detecting whether said first projected beam has been interrupted (light beam sensors scans the area 15, see [0029]-[0031]).
	Regarding claim 9 as applied to claim 8, Zahn further discloses wherein said first beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]).
	Regarding claim 10 as applied to claim 8, Zahn further discloses further comprising:
providing a second emitter (sensors 30, see fig. 2, [0029]);
providing a second detector (sensors 31, see fig. 2, [0029]);
projecting a second beam from said second emitter to said second detector across an interface of the pallet system that is in operative communication with a processing system (see figs. 2 and 3, [0029]-[0032]); and
detecting whether said second projected beam has been interrupted (see figs. 2 and 3, [0030]-[0032]).
	Regarding claim 11 as applied to claim 10, Zahn further discloses wherein said first beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]).
	Regarding claim 12 as applied to claim 10, Zahn further discloses providing a third emitter inside the housing (sensors 30, see fig. 2, [0029]); 
providing a third detector (sensors 31, see fig. 2, [0029]); 
projecting a third beam from said third emitter to said third detector across said interface of the pallet system that is in operative communication with a processing system, wherein said second beam and said third beams are at different heights (see figs. 2 and 3, [0029]-[0032]); and
detecting whether one or more of said second or third projected beam has been interrupted (see figs. 2 and 3, [0030]-[0032]).
	Regarding claim 13 as applied to claim 12, Zahn further discloses wherein said third beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]).
	Regarding claim 14, Zahn discloses a method of monitoring a pallet system (see figs. 1-3, [0029]) having a plurality of pallets having pallet beds (14, 40 see fig. 2, [0029]) for moving material thereon into a material processing system (see figs. 1 and 2, [0027]-[0029]) comprising: 
placing a housing of the pallet system (9, see fig. 1, [0029]) adjacent to a processing system to form an interface through which the one or more pallets move on respective stacked rails (housing 9 is adjacent to the conveyor belt 18, see figs. 2 and 3, [0029]), the housing including an opening in which the pallet beds are selective exposed therethrough as they move into and out of the processing system (see figs. 2 and 3, [0027]-[0032], the pallets are shown moving into the boom 9. The boom has an opening 15 so that the pallets move out of the boom and presence or absence of the stack is detected in the opening, boom 9 is also a sheet delivery (~processing system)); 
providing a first emitter at one end of the opening (sensors 30, see fig. 2, [0029]); 
providing a first detector at another end of the opening that opposes said first emitter (sensors 31, see fig. 2, [0029]); 
projecting a first beam from said first emitter to said first detector to detect the presence of an object in the area, wherein said first beam is parallel to the opening of the housing (light beam sensors scans the area 15, see arrow showing direction of beam in figs. 2 and 3, see [0029]-[0031]); and 
determining whether said first projected beam has been interrupted by the object (light beam sensors scans the area 15, see [0029]-[0031]);
providing a second emitter inside said housing (sensors 30, provided at one end of boom 9, see fig. 2, [0029]); 
providing a second detector inside said housing (sensors 31, provided at second end of boom 9, opposite sensors 30, see fig. 2, [0029]);
projecting a second beam between a pair of the plurality of pallets to detect the presence of an object between said pair of pallets (light beam sensors scans the area 15, see arrow showing direction of beam for each sensor in figs. 2 and 3, see [0029]-[0031]); and 
determining whether said second projected beam has been interrupted by the object between said pair of pallets (light beam sensors scans the area 15, see figs. 2-3, [0029]-[0031]). 
	Regarding claim 16 as applied to claim 15, Zahn further discloses wherein said first beam is a plurality of beams that form a plane that is parallel to the opening of the housing (light beam sensors scans the area 15, see arrow showing direction of beam in figs. 2 and 3, see [0029]-[0031]). 
Regarding claim 17 as applied to claim 15, Zahn further discloses wherein the pallet system and the material processing system are directly adjacent to each other (see figs. 2-3, [0029]-[0031]).
Regarding claims 19 and 20 as applied to claims 6 and 10, Zhan further discloses wherein said third emitter is positioned to emit said third beam between a pair of the plurality of pallets (sensors 30, 34 see fig. 2, [0029]-[0032]).
Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto et al US 20150136568 discloses a conveyor system provided with plurality of carriers.
Hogue et al US 7,547,182 discloses a slat positioning and placing system.
Peck US 20030041770 discloses a pallet conveyor system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648